Corrected Notice of Allowance
This Corrected Notice of Allowance is for the purpose of amending the list of claims being allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 8/31/2021 have been reviewed and accepted by the Examiner.

Specification
The amendment to the specification filed on 8/31/2021 has been reviewed and accepted by the Examiner.

Reasons for Allowance
The prior art of Ishida (US 9,153,966) teaches ranking the degrees of necessity of charging/discharging storage batteries based on charging/discharging efficiency, degree of battery degradation, and based on weather conditions such as air temperature (col. 5, lines 43-46).  The closest prior art of record fails to teach or make obvious instant claim 1 in combination with providing a controller configured to calculate a produced amount of energy of the respective fuel cell modules; and, wherein the controller is configured to calculate a ranking with respect to a respective amount of energy produced at least for said part of the fuel cell modules.
Attached is a list of relevant art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							9/17/2021Primary Examiner, Art Unit 1725